Case 1:19-cv-11890-ADB Document 16 Filed 09/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JLB LLC,
Plaintiff,

Civil Action No. 1:19-cv-11890

Vv.

CHRISTIAN R. EGGER,
Defendant.

 

 

ORDER

This cause came on for a hearing before me on September 12, 2019. Based upon the
verified pleadings and other documentation submitted by the parties and agreement of the parties
at the hearing, it is hereby ORDERED:

1. That Defendant, Christian R. Egger (“Egger”), and each of his agents, servants,
successors, assigns, employees and attorneys, and all persons acting or purporting to act on his
behalf, and all persons having actual notice of any order issued hereunder, is enjoined from
commencing any action or asserting any claims against Plaintiff, JLB, LLC (the “Owner”) or
Lisa G, 2019 Viking 68 foot yacht, CG No. 1292860 (the “Vessel”), except in the above-
captioned action, which relate in any way to a maritime lien;

2. Egger, and each of his agents, servants, successors, assigns, employees and
attorneys, and all persons acting or purporting to act on his behalf, and all persons having actual
notice of any order issued hereunder, shall be enjoined and restrained from taking any action in
any jurisdiction to arrest or attach the Vessel and from otherwise interfering with the Owner’s

use and enjoyment of the Vessel; and
Case 1:19-cv-11890-ADB Document 16 Filed 09/12/19 Page 2 of 2

3. That the Owner shall not be required to post security for the relief requested

herein.

SO ORDERED:

Entered: g - | a- | 4

 

OQ od. OA

United States District Court Judge

860385 v1/4580/1
